UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54748 CALDERA PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0982060 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) oad, Suite D Los Alamos, New Mexico 87544 (Address of principal executive offices) (Zip Code) (505) 661-2420 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares of common stock outstanding as of May 14,2013 was 4,302,270. CALDERA PHARMACEUTICALS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets March 31, 2013 (Unaudited) and December 31, 2012 F-1 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012, respectively(Unaudited) F-2 Consolidated Statements of Cash Flowsfor the three months ended March 31, 2013 and 2012, respectively(Unaudited) F-3 Notes to Consolidated Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Information and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risks 8 Item 4. Controls and Procedures 8 PART II—OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURE 22 GLOSSARY PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CALDERA PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net Prepaid expenses Total current assets Non-current assets: Intangible assets, net Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Other payables and accrued expenses Loans payable Bridge notes payable, net of debt discount Notes payable - Derivative financial liability Dividends payable Total current liabilities Non-current liabilities: Loans payable Other payables and accrued expenses TOTAL LIABILITIES Convertible Redeemable Preferred Stock Series A Convertible Redeemable Preferred Stock, $0.001 par value, Authorized: 10,000,000 shares, 341,607 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively, liquidation preference is $5.70 per share. 2,065,392 2,065,392 Commitments and contingencies STOCKHOLDERS’ DEFICIT: Common stock, $0.001 par value, 50,000,000 shares authorized, 4,956,270 shares issued and, 4,302,270 shares outstanding as of March 31, 2013 and December 31, 2012. 4,957 4,957 Additional paid in capital Treasury stock, at cost (654,000 shares of common stock as of March 31, 2013 and December 31, 2012) ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See notes to the unaudited consolidated financial statements F-1 CALDERA PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31, Three months ended March 31, Sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expenses Depreciation Amortization Total operating expenses Operating loss ) ) Other income/(expense) Other income - - Interest income Interest expense ) ) Change in fair value of derivative liabilities ) - Total other income/(expense) ) ) Net loss ) ) Deemed preferred stock dividends - ) Preferred stock dividends ) ) Net loss applicable to common stock $ ) $ ) Net loss per common stock: - Basic and diluted $ ) $ ) Weighted average number of common stock outstanding: - Basic and diluted See notes to the unaudited consolidated financial statements F-2 CALDERA PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, Three months ended March 31, Cash flow from operating activities Net loss $ ) $ ) Adjustments for non-cash items: Depreciation Amortization Amortization of bridge note discount - Stock based compensation Loss on plant and equipment scrapped - Increase in fair value of derivative financial liability Changes in operating assets and liabilities: Increase in accounts receivable ) ) Increase in prepaid expenses ) ) Increase/(decrease) in accounts payable ) Increase/(decrease) in other payables and accrued expenses ) Net cash used in operating activities ) ) Investing activities Purchase of plant and equipment ) ) Net cash used in investing activities ) ) Financing activities Advance on line of credit - Repayment of commercial equipment loan ) - Repayment of Los Alamos County loan ) ) Proceeds of bridge note - Proceeds of Series A Preferred stock issued - Proceeds of notes payable - Series A Preferred stock dividend paid - ) Net cash provided by financing activities Net decrease in cash ) ) Cash at the beginning of the period Cash at the end of the period $ $ Supplemental disclosure of cash flow information Cash paid for: Interest $ $ Taxes $ - $ - Non cash investing and financing activities: Deemed preferred stock dividend relating to warrants issued to Series A Preferred stockholders $ - $ Discount applied to Bridge notes relating to warrants issued $ $ - Series A dividends paid in common stock $ - $ Accrued Series A Preferred stock dividends $ $ See notes to the unaudited consolidated financial statements F-3 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. GENERAL INFORMATION Caldera Pharmaceuticals, Inc. (“the Company”) is a Delaware corporation with its principal office in Los Alamos, New Mexico. The Company was incorporated in November 2003. The Company is a drug discovery and pharmaceutical instrument company that is based on a proprietary x-ray fluorescence technology, called XRpro®. Caldera offers what it believes to be uniquely broad and simple technologies to evaluate drug molecules, which increases the efficiency of analyzing and evaluating drug molecules for safety and efficacy at an early and less expensive stage. The Company has generated the majority of its revenues to date through Government research contracts and Government grants utilizing its proprietary x-ray fluorescence technology. 2. ACCOUNTING POLICIES AND ESTIMATES Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”). In the opinion of management, all adjustments necessary to fairly present the results for the interim periods presented have been made. All adjustments made are of a normal and recurring nature and no non-recurring adjustments have been made in the presentation of these interim financial statements. Consolidation The consolidated financial statements include the financial statements of the Company and its subsidiaries in which it has a majority voting interest. Investments in affiliates are accounted for under the cost method of accounting, where appropriate. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. The entities included in these consolidated financial statements are as follows: Caldera Pharmaceuticals, Inc. (Parent Company) XRpro Corp. Estimates The preparation of these financial statements in accordance with US GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including those related to bad debts and recovery of long-lived assets. We base our estimates on historical experience and on various other assumptions that we believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. Significant estimates include the allowance for doubtful accounts, the useful life of property and equipment and intangible assets, assumptions used in assessing impairment of long-term assets and the assumptions used in determining percentage of completion on our long-term contracts. All amounts referred to in the notes to the financial statements are in United States Dollars ($) unless stated otherwise. F-4 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management assesses such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against and by the Company or unasserted claims that may result in such proceedings, the Company’s management evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Fair value of financial instruments The Company adopted the guidance of Accounting Standards Codification (“ASC”) 820 for fair value measurements which clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the balance sheets for cash, accounts receivable, loans payable, accounts payable and accrued expenses approximate their fair market value based on the short-term maturity of these instruments. The Company did not identify any assets or liabilities that are required to be presented on the balance sheets at fair value in accordance with the accounting guidance. ASC 825-10 “Financial Instruments” allows entities to voluntarily choose to measure certain financial assets and liabilities at fair value (fair value option). The fair value option may be elected on an instrument-by-instrument basis and is irrevocable, unless a new election date occurs. If the fair value option is elected for an instrument, unrealized gains and losses for that instrument should be reported in earnings at each subsequent reporting date. The Company did not elect to apply the fair value option to any outstanding instruments. F-5 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2.ACCOUNTING POLICIES AND ESTIMATES (continued) Recent accounting pronouncements In July 2012, the FASB issued ASU No. 2012-02, Testing indefinite-lived intangible assets for impairment. The update aims to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance among long-lived asset categories. This guidance is effective for the Company prospectively beginning on October 1, 2012. The adoption of this accounting guidance did not have a material impact on the Company’s financial statements. Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. Reporting by segment No segmental information is presented as the Company only has one significant reporting segment that is Government Revenues. Intangible assets a) License Agreements License agreements acquired by the Company are reported at acquisition value less accumulated amortization and impairments. b) Amortization Amortization is reported in the income statement straight-line over the estimated useful life of the intangible assets, unless the useful life is indefinite. Amortizable intangible assets are amortized from the date that they are available for use. The estimated useful life of the license agreement is twenty years which is the term of the patent supporting the underlying license agreements Assessment of an intangible asset’s residual value and useful life is performed annually. Plant and equipment Plant and equipment is stated at cost less accumulated depreciation.Depreciation is computed using the straight-line method over the estimated useful lives of the assets. The estimated useful lives of the assets are as follows: Leasehold improvements 5 Years Laboratory equipment 7 Years Furniture and fixtures 10 Years Computer equipment 3 Years Motor Vehicles (Used) 2 Years The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized. When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition. We examine the possibility of decreases in the value of fixed assets when events or changes in circumstances reflect the fact that their recorded value may not be recoverable. We recognize an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. F-6 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Concentrations of credit risk The Company’s operations are carried out in the USA. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the USA and by the general state of the economy. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation, among other things. The Company maintains cash with major financial institutions. The Federal Deposit Insurance Corporation (“FDIC”) provides insurance coverage for deposits of corporations, the current limit of coverage is $250,000. As a result of this coverage the Company has cash balances of $103,118 that are not covered by the FDIC. Concentration of major customers The Company currently derives substantially all of its revenues from Government research contracts and Government grants. These Government research contracts are primarily from two government agencies, The Department of Defense and the National Institutes of Health. The granting of research contracts from Government agencies is a competitive process and there is no certainty that we will be awarded future contracts, which may cause our revenue to fluctuate from year to year. Furthermore, Government grants are subject to audits by the granting agency. If such audits were to determine that expenditures of the grant funds did not meet the applicable criteria, these amounts could be subject to retroactive adjustment and refund to the granting agency. Revenues by major customer type are as follows: March 31, March 31, Department of Defense $ $ - National Institutes of Health $ $ Accounts receivable and other receivables We have a policy of reserving for uncollectible accounts based on our best estimate of the amount of probable credit losses in our existing accounts receivable.As a basis for accurately estimating the likelihood of collection of our accounts receivable, we consider a number of factors when determining reserves for uncollectable accounts.We believe that we use a reasonably reliable methodology to estimate the collectability of our accounts receivable. We review our allowances for doubtful accounts on a regular basis. We also consider whether the historical economic conditions are comparable to current economic conditions. If the financial condition of our customers or other parties that we have business relations with were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. The balance of the bad debt provision as at March 31, 2013 and December 31, 2012 was $0. The amount charged to bad debt provision for the three months ended March 31, 2013 and 2012 was $0. Cash and cash equivalents For purposes of the statements of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents. The Company maintains cash and cash equivalents with two financial institutions in the USA. F-7 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Revenue recognition Revenue sources consist of government grants, government contracts and commercial development contracts. We account for our long-term Firm Fixed Price Government contracts and grants associated with the delivery of feasible research on drug candidates and the development of drug candidates using the percentage-of-completion accounting method. Under this method, revenue is recognized based on the extent of progress towards completion of the long-term contract. We generally use the cost-to-cost measure of progress for all of our long-term contracts, unless we believe another measure will produce a more reliable result. We believe that the cost-to-cost measure is the best and most reliable performance indicator of progress on our long-term contracts as all our contract estimates are based on costs that we expect to incur in performing our long-term contracts and we have not experienced any significant variations on estimated to actual costs to date. Under the cost-to-cost measure of progress, the extent of progress towards completion is based on the ratio of costs incurred-to-date to the total estimated costs at the completion of the long-term contract. Revenues, including estimated fees or profits are recorded as costs are incurred. When estimates of total costs to be incurred on a contract exceed total estimates of revenue to be earned, a provision for the entire loss on the contract is recorded in the period the loss is determined. To a much lesser extent, we enter into fixed fee commercial development contracts that are not associated with the delivery of feasible research on drug candidates and the development of drug candidates. Revenue under such contracts is generally recognized upon delivery or as the development is performed. Sales and Marketing Sales and marketing expenses are minimal at present. These costs, if any, are expensed as incurred and included in selling, general and administrative expenses. The Company expects to incur sales and marketing expenses in future periods to promote its x-ray florescence equipment to drug discovery enterprises. Research and Development The remuneration of the Company’s research and development staff, materials used in internal research and development activities, and payments made to third parties in connection with collaborative research and development arrangements, are all expensed as incurred.Where the Company makes a payment to a third party to acquire the right to use a product formula which has received regulatory approval, that payment is accounted for as the acquisition of a license or patent and is capitalized as an intangible asset and amortized over the shorter of the remaining license period or patent life. The amount expensed for unrecovered research costs, included in selling, general and administrative expenses during the three months ended March 31, 2013 and 2012 was $35,431 and $17,865, respectively. Patent Costs Legal costs in connection with approved patents and patent applications are expensed as incurred and classified as selling, general and administrative expense in our consolidated statements of operations. Share-Based Compensation Share-based compensation cost is measured at the grant date, based on the estimated fair value of the award and is recognized as expense over the employee's requisite service period or vesting period on a straight-line basis. Share-based compensation expense recognized in the consolidated statements of operations for the three months ended March 31, 2013 and 2012 is based on awards ultimately expected to vest and has been reduced for estimated forfeitures. This estimate will be revised in subsequent periods if actual forfeitures differ from those estimates. We have no awards with market or performance conditions. F-8 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Income Taxes The Company utilizes ASC 740, Accounting for Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Net Loss per Share Basic net loss per share is computed on the basis of the weighted average number of common stock outstanding during the period. Diluted net loss per share is computed on the basis of the weighted average number of common stock and common stock equivalents outstanding. Dilutive securities having an anti-dilutive effect on diluted net loss per share are excluded from the calculation. Dilution is computed by applying the treasury stock method for options and warrants. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Dilution is computed by applying the if-converted method for convertible preferred stocks. Under this method, convertible preferred stock is assumed to be converted at the beginning of the period (or at the time of issuance, if later), and preferred dividends (if any) will be added back to determine income applicable to common stock. The shares issuable upon conversion will be added to weighted average number of common stock outstanding. Conversion will be assumed only if it reduces earnings per share (or increases loss per share). Comprehensive income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners. For the Company, comprehensive income for the periods presented includes net income. Related parties Parties are considered to be related to the Company if the parties that, directly or indirectly, through one or more intermediaries, control, are controlled by, or are under common control with the Company. Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. The Company shall disclose all related party transactions. All transactions shall be recorded at fair value of the goods or services exchanged. Property purchased from a related party is recorded at the cost to the related party and any payment to or on behalf of the related party in excess of the cost is reflected as a distribution to related party. F-9 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 3. GOING CONCERN As shown in the accompanying financial statements, the Company incurred a net loss of $766,343 and $313,494 during the three months ended March 31, 2013 and 2012, respectively. As of March 31, 2013 and December 31, 2012, the Company had an accumulated deficit of $7,772,525 and $6,967,435. The Company had a working capital deficiency of $1,557,934 and $742,499 at March 31, 2013 and December 31, 2012, respectively. These operating losses and working capital deficiency create an uncertainty about the Company’s ability to continue as a going concern. Although no assurances can be given, management of the Company believes that potential additional issuances of equity or other potential financing will provide the necessary funding for the Company to continue as a going concern. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company is economically dependent upon future capital contributions or financing to fund ongoing operations. 4. INTANGIBLE ASSETS Licenses In connection with an Exclusive Patent License agreement covering national and international patents entered into with the Los Alamos National Security LLC (“Licensor”), dated September 8, 2005, the Company has the exclusive right to the use of certain patents covering the following: ● Method for Detecting Binding Events Using Micro X-Ray Fluorescence Spectrometry; ● Flow Method and Apparatus for Screening Chemicals Using Micro X-Ray Fluorescence; ● Method and Apparatus for Detecting Chemical Binding; ● Drug Development and Manufacturing. The agreement provides for a term as long as the last surviving patent which is generally a twenty year period from the date of first application. In terms of the agreement, the Company issued shares to the Licensor equal to 3% of the issued equity of the Company. The agreement contains anti-dilutive clauses that will ensure that the Licensor maintains at least a 3% shareholding in the Company until the Company achieves equity financing of at least $20 million. The anti-dilutive clauses do not result in a freestanding instrument as they are directly linked to the shareholding that the Licensor currently holds in the Company. Should any percentage of that shareholding be sold to third parties, prior to the triggering of any anti-dilution event, the anti-dilution clause will be void for that percentage of the shareholding sold to third parties.As of March 31, 2013, the Company has not yet raised the requisite amount of financing.The Licensor continued to hold, at a minimum 3% of the Company’s common stock. The agreement has termination provisions as follows; i) at the option of the Licensor; if the Company fails to deliver any reports that are due, fails to pay any royalties or fees due, breaches any material clause of the agreement, or failure to inform the Licensor of a petition to file for voluntary or involuntary bankruptcy; ii) at the option of the Licensee by giving 90 days written notice to the Licensor. The agreement further provides for an annual royalty to be paid to the Licensor at a rate of 2% per annum on net sales, excluding any sales to Government agencies. The agreement provided for a minimum fee payment of $50,000 per annum up until December 31, 2022. The fee will be deducted from any royalties due in excess of the fee due for that financial year. F-10 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 4.INTANGIBLE ASSETS (continued) Future annual minimum payments required under license agreement obligations at March 31, 2013, are as follows: Amount $ 2017 and thereafter Total $ Licenses consist of the following at March 31, 2013 and December 31, 2012: March 31, (Unaudited) December 31, Licenses, at cost $ $ Less: Accumulated amortization ) ) $ $ The aggregate amortization expense charged to operations was $12,921 for the three months ended March 31, 2013 and 2012. The amortization policies followed by the Company are described in Note 2. Amortization expense for the future years is summarized as follows: Amount $ 2017 and thereafter Total $ Patents The Company has various patents pending or registered in its name. These patents have been internally generated and all costs associated with the research and development of these patents has been expensed. The patents assigned to Caldera are as follows: ● Well Plate – apparatus for preparing samples for measurement by x-ray fluorescence spectrometry. Patent filed August 15, 2008. ● Method and Apparatus for measuring Protein Post Translational Modification. Patent filed September 26, 2008. ● Method and Apparatus for Measuring Analyte Transport across barriers. Patent filed July 1, 2009. F-11 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 5. PLANT AND EQUIPMENT Plant and equipment consists of the following at March 31, 2013 and December 31, 2012. March 31, (Unaudited) December 31, Leasehold improvements $ $ Furniture and fittings Laboratory equipment Computer equipment Vehicles Total Accumulated depreciation ) ) $ $ The aggregate depreciation charge to operations was $27,606 and $19,092 for the three months ended March 31, 2013 and 2012 respectively. The depreciation policies followed by the company are described in Note 2. 6. OTHER PAYABLES AND ACCRUED EXPENSES March 31, (Unaudited) December 31, Short term portion Credit card liabilities $ $ Vacation and Sick Pay accrual Other payables Payroll liabilities - Other Long term portion Other payables $ $ The repayment schedule of other payables and accrued expenses is as follows: Amount Within 1 year $ 1 to 2 years Total $ The other payables relates to the Bellows matter disclosed under litigation in note 18 below. F-12 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7. LOANS PAYABLE March 31, (Unaudited) December 31, Short term portion Los Alamos County Loan $ $ Los Alamos National Bank revolving draw loan Los Alamos National Bank commercial loan Long term portion Los Alamos County Loan Los Alamos National Bank commercial loan $ $ The repayment schedule of the principal outstanding of loans payable is as follows: Amount Within 1 year $ 1 to 2 years 2 to 3 years 3 to 4 years Thereafter Total $ Los Alamos County Loan The Company entered into a Project Participation Agreement (as Amended) and a Loan Agreement with the Incorporated County of Los Alamos as of September 21, 2006. The Agreement provided for funding up to a maximum of $2,200,000 for the construction of a building and purchase of equipment. The maximum amount of equipment to be funded out of the total available loan of $2,200,000 was $625,000. The term of the loan is 13 years. The loan agreement provided for no repayments for 36 months with 120 equal monthly repayments commencing on September 21, 2009. The interest rate on the loan is 5% per annum. The assets funded in terms of the Project Participation Agreement and the Loan Agreement is to be used as security for the balance of the loan outstanding. The Company made use of the loan to purchase assets amounting to $302,009 during the 2007 financial year. Repayments of the loan commenced on September 21, 2009 at an interest rate of 5% per annum with equal monthly repayments of $3,547, inclusive of interest. The Company owed $233,522 and $241,193 as of March 31, 2013 and December 31, 2012, respectively. F-13 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7. LOANS PAYABLE (continued) Los Alamos National Bank The Company entered into a one year revolving draw loan with Los Alamos National Bank for $750,000 as of May 23, 2012. The loan bears interest at a coupon of the Wall Street Journal Prime rate plus 1.5% with a floor of 4.75% per annum. This loan is secured by accounts receivable and other rights to payments, instruments, documents and other chattel paper, general intangibles and fixed assets. Interest is payable quarterly. The Company drew $50,000 under this facility on May 23, 2012 to repay a previous and similar facility. An additional $118,000 was drawn down on this facility on July 11, 2012 to settle the liability owing to a supplier. The Company owed $168,783 and $168,827 as of March 31, 2013 and December 31, 2012, respectively. The Company entered into a single advance commercial loan agreement with Los Alamos National Bank for $148,500 on June 8, 2012. The purpose of this loan was to acquire a Bruker XRpro instrument. This loan bears interest at the Wall Street Journal Prime rate plus 1.5% with a floor of 6.00% per annum. This loan expires on June 8, 2019. The loan is repayable in 84 monthly installments of $2,169, inclusive of interest, which installment may vary depending on the variable interest rate mentioned above. This loan is secured by accounts receivable and other rights to payments, instruments, documents and other chattel paper, general intangibles and fixed assets. This loan has been advanced to both the Company and XRpro Corp., a wholly owned subsidiary, jointly and severally, and has been guaranteed by Dr. Benjamin Warner and his wife. The Company owed $135,881 and $140,359 as of March 31, 2013 and December 31, 2012. 8. BRIDGE NOTES PAYABLE The Company entered into a 10% Bridge Note (the “Bridge Notes”) agreement with three principals for $250,000 on December 18, 2012. Between March 25 and March 29, 2013 a further six principals entered into 10% Bridge Note agreements with the Company for $200,000. The Bridge Notes are issued as part of a unit that includes warrants to purchase 600 shares of the Company’s common stock for each $1,000 of Bridge Note principal, at an exercise price of $3.00 per share, see note 13 below. The Bridge Notes bear interest at 10% per annum compounded and payable quarterly at the Company’s option, until the maturity date which is defined as the earliest of December 31, 2013, or the closing of any subsequent financing transactions, or an event of default as defined in the agreement. The Bridge note agreement also provides for a default interest rate of 15% per annum should any amounts due to the note holders in terms of this agreement, be in default. The Bridge Notes include a discount of $97,906 relating to the fair value of the warrants issued together with those notes, the discount is being amortized at a rate of $10,182 per month over the period ending December 31, 2013 or such earlier date as described above. The Bridge Notes together with any interest due on the Bridge Notes will, at the option of the note holder, convert into securities of the Company’s subsequent financing. The Bridge Note holder also has the option to convert some or all of the principal and interest due on this note into shares of the Company’s common stock at a conversion price of $2.50 per share, unless a default has occurred and is continuing, at which instance the conversion price during the default period shall be $1.50 per share. The option to convert the Bridge Note into common stock has anti-dilutive provisions that will allow the note holder to be placed in the same position as it is prior to a dilution event occurring. In the event that the Company receives or is entitled to receive $3 million, in net proceeds, from its various litigation proceedings against the managers of Los Alamos National Laboratories and others, the Bridge Note holders will receive a premium of 30% of the principal amount outstanding, which will be added the original principal amount of the Bridge Note, subject to the premium being limited to such maximum amount allowed under any applicable usury law. F-14 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 8. BRIDGE NOTES PAYABLE (continued) Subsequent to the three months ended March 31, 2013, on April, 2, 2013 a further 10% Bridge Note was issued to one principal for $50,000 and on April 19, 2013, in terms of the first closing of a subsequent financing transaction, holders of $375,000 of the Bridge Notes converted their holding into Series B Preferred units of the Company. See subsequent events note 19 below. March 31, (Unaudited) December 31, Bridge notes payable $ $ Unamortized bridge note discount ) $ $ 9. NOTES PAYABLE The Company entered into a 10% Note (the “Notes”) agreement with two principals for $100,000 on March 25, 2013. The Notes bear interest at 10% per annum compounded and payable quarterly at the Company’s option, until the notes are repaid. These notes were utilized to provide temporary funding and were repaid on April 4, 2013. March 31, (Unaudited) December 31, Notes payable $ $ - 10. DERIVATIVE FINANCIAL LIABILITY The warrants arising from the issue of the Bridge notes (“Bridge Warrants”) disclosed under note 8 above have anti-dilution protection, whereby the exercise price of the warrant will re-price, based on a pre-determined formula, if any securities are sold, exercisable or convertible at a price less than the exercise price of the Bridge Warrants. This gives rise to a derivative financial liability, which was valued at $97,906 and $17,539 as of March 31, 2013 and December 31, 2012, respectively using a Black-Scholes valuation model. The value of this derivative financial liability will be re-assessed at each financial reporting period, with any movement thereon recorded in the statement of income in the period in which it is incurred. The value of the derivative financial liability was re-assessed as of March 31, 2013 resulting in a net charge to the consolidated statement of operations of $208,299. March 31, (Unaudited) December 31, Opening balance $ $ - Derivative financial liability arising on warrants with re-pricing terms Fair value adjustments - $ $ F-15 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 10. DERIVATIVE FINANCIAL LIABILITY (continued) The following assumptions were used in the Black-Scholes valuation model: Three months ended March 31, Calculated stock price Risk-free interest rate 0.05% to 0.07% Expected life of warrants 5 Years Expected volatility of the underlying stock 164% Expected dividend rate 0% 11. PREFERRED STOCK Preferred Stock consists of 10,000,000 authorized preferred shares of $0.001 each. The articles of Incorporation were amended on April 10, 2012 to change the designation of all of the 10,000,000 preferred shares of $0.001 each, from Series A 8% convertible redeemable preferred shares to 400,000 Series A 8% convertible redeemable preferred shares of $0.001 each. Subsequent to March 31, 2013 on April 19, 2013, the articles of incorporation were again amended to change the designation of the remaining 9,600,000 preferred shares to 3,000,000 Series B convertiblepreferred shares of $0.001 each, the remaining 6,600,000 preferred shares remain undesignated. Refer to the subsequent events note 19 below. Series A 8% Convertible, Redeemable Preferred Stock (“Series A Stock”) Series A Stock consists of 400,000 authorized shares of $0.001 each and 341,607 shares issued and outstanding at March 31, 2013 and December 31, 2012. During the year ended December 31, 2012 10,088 units, consisting of Series A Stock and common stock purchase warrants were issued to Series A stockholders at a par value of $0.001 per share for a total consideration of $57,500. A fair market value for the common stock purchase warrants was performed using the Black-Scholes valuation model and a further $2,857 was credited to the value of the Series A Stock as a deemed dividend for the year ended December 31, 2012, see note 13 for our Black –Scholes valuation assumptions, below. The Series A Stock will convert to common stock of the Company at a price of $5.70 per share of Common Stock subject to adjustment for stock splits, stock dividends and any further recapitalizations. The Series A Stock is subject to voluntary conversion at the option of the stockholder at any time and is mandatory convertible at the option of the Company provided the Company’s common stock is trading on a recognized stock exchange or Over the Counter Bulletin Board and the volume weighted average price of the Company’s common stock is at least $10 per share, subject to stock splits, stock dividends and recapitalizations. The Series A Stockholders have received warrants to purchase shares of the Company’s common stock equal to 100% of the number of shares that they would receive upon conversion of the Series A Stock into common stock at an exercise price of $5.70 per share. The Warrants will expire five years after date of issuance. The Warrants are not transferable separately from the Series A Stock without the consent of the Company and an opinion of Counsel satisfactory to the Company. Should the Company receive net proceeds of at least $3 million from litigation proceedings against the Regents of the University of California and Los Alamos National Security (see note 18); the Series A Stockholder will have the option to redeem the Series A Stock equal to 130% of the price per share of $5.70. The Company also has the option to redeem the Series A Stock at a price equal to 130% of the price per share of $5.70 at any time after giving the investors notice and allowing them to exercise their conversion rights into common stock 30 days after notice has been received. The Company is not obligated to pursue the litigation against Los Alamos National Laboratory but is doing so based on its belief that it will have a successful outcome. F-16 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 11. PREFERRED STOCK (continued) Series A 8% Convertible, Redeemable Preferred Stock (“Series A Stock”) (continued) The liquidation rights of the Series A Stock is the greater of $5.70 per share plus any unpaid dividends or an amount that would have been payable had all shares of Series A Stock converted into common stock immediately prior to liquidation. The Series A Stock carries an 8% cumulative, non-compounded dividend payable on January 31st, each year in cash or in kind at the option of the Series A Stockholder. For any other dividends or distributions, the Series A Stock is treated on an as converted basis. An accrual for Series A Stock dividends of $195,620 and $156,873 was made at March 31, 2013 and December 31, 2012 respectively. Subsequent to the three months ended March 31, 2013, the Series A Stockholders were provided with an offer to exchange their current Series A Stock and any accrued and unpaid dividends thereon up until April 30, 2013 into newly designated Series B Convertible Preferred Stock. This offer was open until April 29, 2013 and holders of 332,835 shares of the Series A Stock entered into Exchange Agreements opting to convert their Series A Stock and unpaid dividends thereon as at April 30, 2013 totaling $203,150 into Series B Convertible Preferred Stock, resulting in the issue of 840,120 Series B Convertible Preferred Stock. See the subsequent events note 19 below. 12. COMMON STOCK Common stock consists of 50,000,000 authorized shares of $0.001 each, 4,956,270 shares issued and 4,302,270 shares outstanding as of March 31, 2013 and December 31, 2012. During the year ended December 31, 2012 a further 10,650 shares of common stock were issued at $5.70 per share for a total of $60,705 in lieu of Series A Stock dividends which were due at January 31, 2012. 13. WARRANTS During the year ended December 31, 2012 warrants for the purchase of 10,088 shares of common stock at an exercise price of $5.70 per share were issued to investors in conjunction with the issuance of 10,088 shares of Series A Stock. These warrants have a five-year term and are exercisable at the option of the holder. During the three months ended March 31, 2013 and the year ended December 31, 2012 warrants for the purchase of 120,000 and 150,000 shares of common stock at an exercise price of $3.00 per share were issued to Bridge Note holders in conjunction with the Bridge notes disclosed in note 8 above, respectively. These warrants have a five-year term and are exercisable at the option of the holder. These warrants may be exercised for shares of common stock in lieu of cash by applying the number of warrants to the formula whereby the exercise price of the warrants is deducted from the closing price of the common stock on a quoted market divided by the closing price of the common stock on a quoted market. These warrants also have dilution protection in certain instances. F-17 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 13. WARRANTS (continued) The fair value of these warrants was determined using the Black-Scholes model. The following assumptions were used: Three Months ended March 31, Year ended December 31, Calculated stock price Risk-free interest rate 0.05%to 0.07% 0.01% to 0.15% Expected life of warrants 5 Years 5 Years Expected volatility of the underlying stock 164% 157% Expected dividend rate 0% 0% A fair market value for the 10,088 warrants issued in conjunction with the Series AStock of $2,857 was recorded as a deemed preferred stock dividend during the 2012 year. The additional 120,000 and 150,000 warrants issued during March 2013 and December 2012 in conjunction with the Bridge notes were valued using the Black-Scholes model with the assumptions listed above and a discount of $80,367 and $17,539, respectively was applied to Bridge Notes and is being amortized over the period ending December 31, 2013 or earlier, see note 8 above. At March 31, 2013, outstanding warrants to purchase shares of common stock are as follows: Warrants Exercise Price Expiration Date $ March 2016 $ April 2016 $ May 2016 $ June 2016 $ July 2016 $ September 2016 $ October 2016 $ October 2016 $ January 2017 $ December 2017 $ March 2018 Subsequent to the three months ended March 31, 2013, a further 30,000 five year warrants to purchase shares of common stock at $3.00 per share were issued in connection with an additional $50,000 Bridge Note, in addition to this and in conjunction with a financing transaction in which Series B Convertible Preferred units was issued to new investors, an additional 1,257,675 seven year warrants were issued to new investors to purchase shares of common stock at $2.50 per share, including 153,675 warrants issued on the conversion of Bridge notes and accrued interest thereon, into Series B units. In terms of a Placement Agent agreement entered into with Taglich Brothers, a further 125,400 warrants to purchase shares of common stock at $2.75 per share were issued as a placement fee of 10% of the number of Series B Preferred units issued to investors. A further 160,000 warrants to purchase shares of common stock at $2.75 per share and 40,000 warrants to purchase shares of common stock at $0.01 per share were issued to the placement agent as an advisory fee. F-18 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 14. STOCK BASED COMPENSATION In October 2005, the Company's Board of Directors adopted the Caldera Pharmaceuticals, Inc. 2005 Stock Option Plan (the "Plan"), which permits awards of incentive and nonqualified stock options and other forms of incentive compensation to employees and non-employees such as directors and consultants. The Board has set aside 3,000,000 shares of common stock for issuance upon exercise of grants made under the Plan. Options granted under the Plan vest either immediately or over a period of up to two years, and expire 1 year to 10 years from the grant date. At March 31, 2013, 1,864,596 shares were available for future grant under the Incentive Plan. Stock option based compensation expense totaled $43,933 and $20,294 for the three months ended March 31, 2013 and 2012, respectively. The Company expenses the value of stock options as earned. The fair value of the options granted is determined using the Black-Scholes option-pricing model. The following weighted average assumptions were used: Three months ended March 31, Year ended December 31, Calculated stock price Risk-free interest rate 0.05%to 0.07% 0.01% to 0.15% Expected life of options 5 Years 5 Years Expected volatility of the underlying stock 164% 128% Expected dividend rate 0% 0% As noted above, the fair value of stock options is determined by using the Black-Scholes option-pricing model. For all options granted since October 1, 2005 the Company has generally used option terms of between 1 to 10 years, with 5 years representing the estimated life of options granted. The volatility of the common stock is estimated using historical data of companies similar in size and in the same industry as Caldera Pharmaceuticals.The risk-free interest rate used in the Black-Scholes option-pricing model is determined by reference to historical U.S. Treasury constant maturity rates with short-term maturities of no more than three months. An expected dividend yield of zero is used in the option valuation model, because the Company does not expect to pay any cash dividends in the foreseeable future. At March 31, 2013, the Company does not anticipate any awards will be forfeited in the calculation of compensation expense due to the limited number of employees that receive stock option grants. No options were exercised for the three months ended March 31, 2013 and the year ended December 31, 2012. We canceled options exercisable for 10,750 and 59,291 shares of common stock for the three months ended March 31, 2013 and the year ended December31, 2012, respectively, held by employees whose service to our company terminated during those respective periods. The shares underlying such options were returned to and are available for re-issuance under the 2005 Plan pursuant to the terms described above. F-19 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 14. STOCK BASED COMPENSATION (continued) During the three months ended March 31, 2013 and the year ended December31, 2012, all awards granted under the Plan were incentive stock options. A summary of all of our option activity during the period January 1, 2012 to March 31, 2013 is as follows: Shares Exercise price per share Weighted average exercise price Outstanding January 1, 2012 $ 2.00 - 5.71 $ Granted 0.20 - 5.71 Forfeited/Cancelled ) 1.10 - 5.71 Exercised - - - Outstanding December 31, 2012 $ 0.20 - 5.71 $ Granted 1.50 – 5.71 Forfeited/Cancelled ) $ Outstanding March 31, 2013 $ 0.20 - 5.71 $ Stock options outstanding at March 31, 2013 and December 31, 2012, as disclosed in the above table, have anintrinsic value of $69,256 and $0, respectively. The following tables summarize information about stock options outstanding at March 31, 2013: Options Outstanding Options Exercisable Exercise Price Number of shares Weighted average remaining contractual years Weighted Average Exercise Price Number of Shares Weighted Average exercise Price $
